Citation Nr: 0329646	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-06 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to an evaluation in excess of 20 percent for 
temporomandibular joint (TMJ) syndrome with myofascial pain 
syndrome.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his mother




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to January 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, which denied 
the claims on appeal.

The veteran testified before the undersigned Veterans Law 
Judge in August 2001.  A transcript of the hearing is of 
record.  In January 2002, the Board remanded the case for 
further development.  After a careful review of the record, 
the Board finds that the claim of entitlement to service 
connection for pes planus should be granted on the basis of 
aggravation.  However, due process mandates another remand of 
the claim for TMJ syndrome.  Parenthetically, the Board notes 
that the veteran is in receipt of a total disability at a 100 
percent rating.  If he desires to withdraw the issue 
regarding a higher rating for TMJ syndrome, he can do so in 
writing to the RO.


FINDINGS OF FACT

1.  A foot disorder unequivocally existed prior to the 
veteran's active military service.

2.  The medical evidence of record indicates that the 
veteran's pre-existing foot disorder, diagnosed as pes 
planus, was "likely" aggravated by a period of active 
military service.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a pre-
service foot disorder, diagnosed as pes planus, was 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1111, 1113, 1153, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he had a pre-existing foot problem 
which was exacerbated by his military service.  At hearings 
before the Board and RO, he maintained that he had developed 
pain in his feet due to the aggravation of his condition.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 2002).  A pre-existing 
injury or disease will be considered to have been aggravated 
by service where there is an increase in the disability 
during service, unless there is a specific finding that the 
increase is due to the natural progression of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003).  
Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  However, the 
increase need not be so severe as to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Based on the medical evidence associated with the claims 
file, the Board finds that the veteran's pre-existing foot 
disorder, diagnosed as pes planus, underwent a permanent 
increase during a period of active duty.  

Specifically, the medical evidence shows that the veteran was 
noted to have a first degree pes planus on his entrance 
examination in February 1977.  This evidence is sufficient to 
rebut the presumption of soundness.  In April 1977, a note 
was made regarding pes planus.  However, there was no other 
indication of pes planus during his period of active duty.

Briefly, post-service medical records are negative for 
complaints of, treatment for, or diagnosis of pes planus for 
many years after service separation.  A November 1981 VA 
general medical examination is negative for complaints 
regarding pes planus.  In 1997, the veteran was diagnosed 
with congenital pes planus.  Despite the absence of medical 
evidence of pes planus for over 20 years after military 
discharge and suggestion that the condition was congenital, 
the Board finds that the veteran's current pes planus was 
aggravated by military service.  

To that end, the Board is particularly persuaded by an April 
1999 medical opinion by the Chief of Podiatry at a VA Medical 
Center that it was "highly probable" that the veteran's pes 
planus was the "result of his active duty and use of 
improper combat boots offering little to no support."  When 
asked to provide a subsequent more detailed basis of his 
opinion, the same medical provider discussed his rationale 
for concluding that the veteran had a second degree pes 
planus (rather than a third degree as suggested by a private 
physician), reviewed the longitudinal expectations of the 
veteran's type of disorder, and noted that "in all 
likelihood, [the veteran's] condition has deteriorated since 
his acceptance for active military duty."  He concluded 
that:

[w]hile I do agree that [the veteran] has 
a congenital condition resulting in his 
pes planus deformity, based on my review 
of the medical and administrative records 
available to me at this time, I see 
nothing to refute [the veteran's] claim 
that his participation in active military 
duty resulted in aggravation of his 
condition.

While the examiner did not specifically address the absence 
of evidence for many years after the veteran's discharge from 
military service, it is noted that he had treated the veteran 
for over one year and presumably was aware of an accurate 
medical history.  

The Board has also considered a March 2002 VA examination 
which, interestingly, found no evidence of pes planus at all.  
The Board is inclined to places less probative value on this 
examination as the medical evidence is overwhelming that the 
veteran has, in fact, some degree of pes planus.  
Particularly, the most recent podiatry note dated in June 
2003 clearly indicated that the veteran has pes planus and 
pronation syndrome.  He was referred to the orthotic clinic 
for possible orthotic support.  This strongly suggests to the 
Board that the veteran has uncontroverted evidence of current 
pes planus.

Based on the above evidence, it is the opinion of the Board 
that entitlement to service connection for pes planus on the 
basis of aggravation during service is warranted.  In this 
case, the Chief of Podiatry at a VA Medical Center has 
specifically concluded that the veteran's pre-service pes 
planus disorder was aggravated by active duty, despite a 
normal post-service VA examination and the absence of 
treatment for many years.  Moreover, there is no evidence 
directly contradicting the medical opinion of the Chief of 
Podiatry.  Therefore, with resolution of reasonable doubt in 
the veteran's favor, service connection is warranted for pes 
planus. 

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
Inasmuch as the Board is allowing the benefit sought on 
appeal with respect to this issue, the veteran will not be 
prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the new law have not 
been completely satisfied.  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to service connection for pes 
planus is granted.


REMAND

With respect to the remaining claim of a higher rating for 
TMJ syndrome, a determination has been made that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that the duty to assist and 
notice obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA) as provided in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs,  No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  Particularly, the RO 
must notify the appellant as to what 
evidence or information is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  If he identifies private or VA 
medical evidence, it should be associated 
with the claims file.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and extent of his 
service-connected TMJ syndrome.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
address the following questions:

?	Identify the nature and extent of 
the veteran's TMJ syndrome.
?	The examiner is asked to 
specifically report the inter-
incisal range in millimeters and to 
state whether nonunion (as opposed 
to malunion) of the TMJ articulation 
is shown.

3.  Thereafter, the RO should re-
adjudicate the remaining issue on appeal.  
If the benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



